Citation Nr: 1326417	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  09-20 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus with retinopathy, nephropathy and hypertension.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from April 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2008 RO rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The February 2008 decision granted the Veteran's claim for service connection for diabetes mellitus and assigned a disability rating of 20 percent, effective May 31, 2007.  The October 2008 decision confirmed and continued the 20 percent rating.  The Veteran appealed for a higher initial rating.  

In a statement in June 2013 the Veteran's representative raised the issue of entitlement to a TDIU as part of the Veteran's current appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As such, this issue is properly before it for appellate consideration and, as such, has been included on the title page.

In June 2013, the Veteran's representative raised the issues of entitlement to service connection for degenerative joint disease of the lumbar spine, and a gastrointestinal disability, to include gastroesophageal reflux disease, as secondary to the service-connected diabetes mellitus.  Claims for service connection for tinnitus and hearing loss were also raised at that time.  As these issues have not been developed for appellate review, it is referred to the agency of original jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.



REMAND

In a June 2013 Brief, the Veteran's representative reported that due to VA error, the Veteran's Virtual VA file did not show The American Legion as his representative of record, and as such, The American Legion had not been able to review any evidence added to the record since 2008, when the Veteran's paper claims file was last updated.  The Board notes that additional evidence that is relevant to the claim for entitlement to a higher disability rating for diabetes mellitus has been added to the Veteran's Virtual VA file since the most recent statement of the case dated in April 2009.  Specifically, ongoing VA treatment records dated after 2008 showing treatment for diabetes mellitus and its complications, as well as a May 2013 VA diabetes mellitus examination report, have been associated with the Virtual VA file.  

Significantly, following the May 2013 VA examination of the Veteran, in a rating decision later that month, the RO continued the denial of an initial rating higher than 20 percent for diabetes mellitus with retinopathy, nephropathy and hypertension; granted separate 20 percent disability ratings for diabetic neuropathy of the bilateral lower extremities, and; assigned separate 10 percent ratings for diabetic neuropathy of the bilateral upper extremities.  It is apparent that the Veteran's representative has not been apprised of the recent VA diabetes mellitus examination or the May 2013 rating decision.  Indeed, there is no indication in the claims file that either the Veteran or his representative has been provided a supplemental statement of the case (SSOC) following the April 2009 statement of the case, after which the above development was undertaken.  In order to comply with due process of law, a remand is required to allow the Veteran's representative the opportunity to review the record, specifically the Virtual VA file, so that they may better represent him.

Next, as noted in the Introduction, the record raises a claim for entitlement to TDIU as the Veteran has asserted that he is unemployable due to his service-connected disabilities.  Rice, 22 Vet. App. at 447.  On remand, the AOJ will have the opportunity to include the issue in a new notice letter, undertake any necessary development, and adjudicate the issue in the first instance.


Additionally, the evidence also shows that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The SSA records should be obtained.  

Finally, as the Veteran receives medical care through VA, relevant ongoing medical records should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. §3.159(b) (2012) that includes an explanation as to the information or evidence needed to establish entitlement to TDIU.

2.  Obtain, either electronically or physically, all VA treatment records for treatment received dated since November 2012.

3.  Request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

4.  Undertake any additional development deemed necessary in connection with the TDIU claim.

5.  Thereafter, the RO should readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be afforded the opportunity to review the claims file, to include the Veteran's Virtual VA file, and must be furnished a supplemental statement of the case which considers all evidence associated with the claims file since the April 2009 statement of the case, and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

